DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,032,509.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,032,509 recites “A display apparatus, comprising: a display panel comprising: a display area configured to display an image; and a non-display area outside of the display area; at least one middle-low-pitched sound band generator in the display area; and at least one high-pitched sound band generator in the non-display area, wherein each of the at least one middle-low-pitched sound band generator and the at least one high-pitched sound band generator is configured to vibrate the display panel to generate sound”, and claim 31 of the present application recites “An apparatus, comprising: a vibration plate comprising: an area; and a bezel area surrounding the area; at least one first sound generator at the area; and at least one second sound generator at the bezel area, wherein each of the at least one first sound generator and the at least one second sound generator is configured to vibrate the vibration plate to generate sound”.

Claims 54-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,032,509.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. Patent No. 11,032,509 recites “A display apparatus, comprising: a display panel comprising: a display area configured to display an image; and a non-display area; an optical module on a rear surface of the display panel, the optical module being configured to irradiate light onto the display panel to display the image in the display area; at least one first sound generator overlapping the display area; and at least one second sound generator overlapping the non-display area, wherein the at least one first sound generator is configured to vibrate the optical module to generate sound in the display area”, and claim 54 of the present application recites “An apparatus, comprising: a vibration plate comprising: an area; and a bezel area surrounding the area; at least one vibration generator overlapping the area; at least one exciter overlapping the bezel area, wherein each of the at least one vibration generator and the at least one exciter is configured to vibrate the vibration plate”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Choi et al. (US Patent Application, Pub. No.: US 2017/0289694 A1) teach panel vibration type sound generating activator and double-faced display device including same.  Jang (US Patent Application, Pub. No.: US 2017/0330502 A1) teaches an organic light emitting diode display device and operating method thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652